DISTRIBUTORSHIP AGREEMENT

 

 

1.

Appointment, Territory and Products

 

id-Confirm

1800 Boulder Street, Suite 400

Denver, CO

80211

 

U.S.A.

 

 

 

(hereinafter called "id-Confirm") hereby appoints:

 

BBD BEST BRANDS DISTRIBUTION LTD.

3rd BUCHAREST ST. L88b Bldg. Suite 7

 

CONSTANTA, ROMANIA

 

 

 

(hereinafter called "DISTRIBUTOR") as its non-exclusive DISTRIBUTOR in the BLACK
SEA REGION (hereinafter called the "TERRITORY") for the following id-Confirm
products, together with certain associated software (hereinafter “LICENSED
SOFTWARE”):

 

IDCO WILL SELL all id-Confirm Inc PRODUCTS

 

 

(hereinafter called the "PRODUCTS and LICENSED SOFTWARE," respectively).

 

2.

Effective Date and Duration

 

2.1

This Agreement shall become effective on the day of its acceptance by
id-Confirm, unless approval by competent authorities of the TERRITORY is
required, in which case the effective date shall be the date of said approval.
DISTRIBUTOR shall be responsible for promptly obtaining any such approval at its
expense and shall at its expense promptly notify id-Confirm of the date of its
issuance (hereinafter “EFFECTIVE DATE”).

 

2.2

This Agreement replaces any prior agreement related to the PRODUCTS and shall
continue in force until 3 YEARS unless terminated sooner in accordance with
Article 10 hereof.

 

2.3

Unless confirmation of termination is given by either party to the other party
by written notice no later than six (6) months prior to the expiration date set
forth in Article 2.2 above, this Agreement shall be automatically renewed until
JUNE 1 2016.

 

 

 


--------------------------------------------------------------------------------



 

 

3.

Obligations of Distributor

 

DISTRIBUTOR agrees:

 

3.1

to promote aggressively the sale of the PRODUCTS and LICENSED SOFTWARE
associated with PRODUCTS, and to maintain a proper sales organization in order
to give prompt service and secure proper market penetration in the TERRITORY;

 

3.2

to maintain stock levels of the PRODUCTS adequate for the needs of customers in
the TERRITORY, based upon recommendations as to items and quantities made by
id-Confirm or its representatives from time to time;

 

3.3

to permit, from time to time, inspection of its inventory and of its records of
sales by authorized representatives of id-Confirm;

 

3.4

to promptly pay when due, in accordance with terms granted, the amounts owing to
id-Confirm;

 

3.5

to provide id-Confirm’s standard Software License Agreement to its Customers;

 

3.6

during the term of this Agreement and for a period of ten (10) years after, to
preserve in strict confidence and not disclose to third parties the confidential
information received from id-Confirm including, but not limited to, trade
secrets, customer lists and information concerning the design or method of
manufacture of the PRODUCTS, it being agreed that this provision shall survive
termination of this Agreement for any reason whatsoever;

 

3.7

to derive its sole profit from the relationship with id-Confirm from the resale
of the PRODUCTS and from commissions from the provision of LICENSED SOFTWARE. No
other compensation shall be due to the DISTRIBUTOR by id-Confirm for the
performance of its obligations under this Agreement;

 

3.8

to sell PRODUCTS only within the TERRITORY;

 

3.9

not to make representations in relation to the PRODUCTS other than in accordance
with id-Confirm policies; and

 

3.10

to supply to id-Confirm adequate information on local legislation and
regulations affecting the importation and sale of the PRODUCTS in the TERRITORY.

 

DISTRIBUTOR's failure to comply with any of the obligations covered by this
Article 3 shall constitute a material breach entitling id-Confirm to terminate
this Agreement for cause in accordance with Article 10 below.



 

2

 


--------------------------------------------------------------------------------



 

 

 

4.

id-Confirm Obligations

 

id-Confirm agrees:

 

4.1

to grant to the DISTRIBUTOR prices, discounts and terms relating to the sale of
the PRODUCTS in effect at the time of the shipment of the PRODUCTS;

 

4.2

to assist the DISTRIBUTOR in the promotion and sale of the PRODUCTS through the
services and advice of id-Confirm's advertising, merchandising, and sales
personnel; and

 

4.3

to supply the DISTRIBUTOR with catalogs, price sheets, and other materials as in
the opinion of id-Confirm may reasonably be required.

 

5.

Prices, Payment and Commission

 

5.1

Price. The prices for the PRODUCT (including volume discounts) and royalties for
LICENSED SOFTWARE for the first twelve (12) months of this Agreement (the first
“CONTRACT YEAR”) are set forth on Exhibit A. Prices do not include applicable
sales or use taxes and shipping costs (freight and insurance), which shall be
separately stated on id-Confirm’s invoices and born by DISTRIBUTOR.

5.2

Price Changes. The prices set forth on Exhibit A shall be revised annually, on
or before the start of each CONTRACT YEAR, to reflect any increase or decrease
in manufacturing costs for the PRODUCT reasonably projected by id-Confirm for
the next CONTRACT YEAR (in each case, determined in accordance with generally
accepted accounting principles, consistently applied), with the first pricing
review occurring ten (10) months after the EFFECTIVE DATE of this Agreement.

5.3

Payment. Supplier shall issue invoices for PRODUCT on or after the date of
shipment. Payment shall be irrevocable, confirmable letter of credit, payable on
presentation of shipping documents.

5.4

Commission. id-Confirm shall pay DISTRIBUTOR fifteen percent (15%) of royalties
actually received by id-Confirm. Such payments shall be made within thirty (30)
days next following each calendar quarter for royalties received during the such
calendar quarter. 5% OF ROYALTIES WILL GO TO THE BLACK SEA REGION SCHOOLS AND TO
HELP THE BETTERMENT OF THE REGION AND WILL BE YEARLY AUDIT

 

6.

Transportation

 

6.1

Shipments of PRODUCTS are made F.O.B. UNITED STATES warehouse in DENVER
COLORADO.

 

 

3

 


--------------------------------------------------------------------------------



 

 

6.2

id-Confirm shall not be responsible for any taxes, duties or other charges due
outside the United States in connection with the sale of the PRODUCTS.

 

7.

Delivery

 

7.1

At the time of acceptance of the order id-Confirm shall supply to DISTRIBUTOR an
estimate of the time of delivery. Every effort will be made to meet the
DISTRIBUTORS' desired shipping date, but id-Confirm shall not incur any
liability for delays due to any reason.

8.0 Minimum Orders

 

DISTRIBUTOR shall place minimum annual orders of US $2,000,000 . For the purpose
of this Article 8, an order shall be considered "placed" when full payment has
been received by id-Confirm.

8.1.1

id-Confirm has no obligation to accept any single order below the quantity of 20
UNITS AT COST OF $800 PER UNIT TOUCHSTARS, 220 UNITS AT COST OF $135 PER UNIT
FOR USB BIO FLASH DRIVE AND 1000 UNITS COST OF $75 MOBLE BIOMETRIC PRODUCTS

8.1.2

SOFTWARE USER FEE OF $35 PER USER FOR THE FIRST YEAR AND $24 PER YEAR FOR THE
SECOND AND THIRD YEAR. This will be the first order for the distributor. The
Minimum on hand quantity for the distributor.

 

9.

Industrial Property Rights

 

9.1

id-Confirm hereby grants DISTRIBUTOR the limited license to use the trademarks
and tradenames of id-Confirm, upon the prior written approval of id-Confirm for
each specific use.

 

9.2

DISTRIBUTOR agrees to inform each of its customers that they acquire only a
limited license to use PRODUCTS only in BLACK SEA REGION. Any sales by such
direct (or indirect) customers of DISTRIBUTOR or PRODUCTS bearing any of
id-Confirm' trademarks or tradenames shall be without license and constitute
trademark or tradename infringement, and amount to a material breach of this
Agreement. DISTRIBUTOR agrees to notify its customers that id-Confirm is the
owner of its trademarks and tradenames and all use by such customers inures to
the sole benefit of id-Confirm.

 

9.3

During the term of this Agreement, DISTRIBUTOR is entitled to refer to the fact
that it is an authorized distributor of id-Confirm. However, this Agreement does
not confer upon DISTRIBUTOR any rights in the trademarks, tradenames and factory
marks of id-Confirm or of any organization associated with id-Confirm. In no
event shall DISTRIBUTOR file for any rights in any jurisdiction in any

 

4

 


--------------------------------------------------------------------------------



 

trademarks or tradenames owned or controlled by id-Confirm.

 

9.4

DISTRIBUTOR shall advise id-Confirm of any infringements of id-Confirm'
trademarks, patents and other industrial property rights of which it is informed
or becomes aware, and cooperate with id-Confirm in the disposition of such
infringement as reasonably required.

DISTRIBUTOR shall not affix its own trademarks, tradenames, or trade dress or
any products without the prior written approval of id-Confirm.

 

10.

Termination

 

10.1

This Agreement may be terminated forthwith by id-Confirm in the event of:

 

10.1.1

a material breach of this Agreement by the DISTRIBUTOR which breach is not
corrected within (90) days after notice thereof is given by id-Confirm;
provided, however, that the advance notice requirement shall be reduced to
fifteen (15) days in the event of a breach of Article 3.4 or Article 3.8 hereof
by DISTRIBUTOR;

 

10.1.2

DISTRIBUTOR's bankruptcy, insolvency, assignment of the benefit of creditors or
similar procedures provided for by the laws of UNITED STATES, liquidation or
dissolution;

 

10.1.3

if ownership or control of DISTRIBUTOR is assigned or transferred, or if there
is a change in the DISTRIBUTOR management or the managing director of
DISTRIBUTOR becomes incapacitated or unable to conduct the day-to-day business
of DISTRIBUTOR;

 

10.1.4

if there is a change in United States government regulations which, in
id-Confirm's opinion, has or may have a significant adverse affect on the
ability of either party to perform its respective obligations or to enjoy fully
its respective rights under this Agreement;

 

10.1.5

if DISTRIBUTOR or any of its officers or directors commits any act which injures
the name or reputation of id-Confirm or any of its trademarks, including any
violation of local laws;

 

10.1.6

in the event of the other party's bankruptcy, insolvency, assignment for the
benefit of creditors or similar procedures provided for by local laws,
liquidation or dissolution.

 

10.2

Any failure to terminate hereunder shall not constitute a condonation of
breaches or waiver of subsequent breaches. Termination shall be in addition to
and not in lieu of other rights and remedies of law.

 

 

5

 


--------------------------------------------------------------------------------



 

 

 

10.3

Upon termination of this Agreement, DISTRIBUTOR agrees to pay id-Confirm the
full balance owing by it, if any, for all the PRODUCTS purchased. Nothing in
this Agreement shall prevent the DISTRIBUTOR, upon receiving notice of
termination, from completing transactions then underway, to fill binding orders
or to dispose of his stock of the PRODUCTS on hand.

 

10.4

Shipments during the period following a termination notice shall be made on a
cash-with-order basis.

 

10.5

Upon termination of this Agreement, DISTRIBUTOR shall cease to represent itself
as an authorized representative of id-Confirm and cease to use any of
id-Confirm' trademarks and shall forthwith return all materials received by
DISTRIBUTOR pursuant to Article 4 above.

 

11.

Warranty

 

11.1

PRODUCTS are warranted to be free from defects in material or workmanship for
the life of the PRODUCTS. Damage from misuse, abuse or gradual wear from normal
use are excluded from this warranty. id-Confirm will, at its option, replace or
repair any merchandise proved defective in material or workmanship, or both,
during the warranty period. This is the exclusive remedy. For warranty service,
please contact id-Confirm. THERE ARE NO OTHER EXPRESS WARRANTIES, IMPLIED
WARRANTIES, INCLUDING THOSE OF MERCHANTABILITY AND FITNESS FOR A PARTICULAR
PURPOSE. THE WARRANTY HEREIN IS LIMITED TO THE EXPRESS WARRANTY PERIOD,
LIABILITY FOR CONSEQUENTIAL OR INCIDENTAL DAMAGES UNDER ANY AND ALL WARRANTIES
ARE EXCLUDED TO THE EXTENT EXCLUSION IS PERMITTED BY LAW.

 

11.2

DISTRIBUTOR shall not provide any warranties to its customers regarding PRODUCTS
at variance with Article 11.1 above without the prior written approval of
id-Confirm.

 

12.

Unauthorized Payments

 

12.1

id-Confirm does not authorize DISTRIBUTOR to make directly or indirectly a
payment or gift, or give other compensation to a government official, political
party or politician, which is in violation of the laws of the United States, it
being understood that id-Confirm is a U.S. company.

 



 

6

 


--------------------------------------------------------------------------------



 

 

13.

Force Majeure

 

13.1

Each party shall be excused for its failure to promptly perform any part of this
Agreement, if such failure is due to force majeure including, but not limited
to, war, fires, flood, or other natural disasters, strikes, shortages of
materials, embargoes, governmental or legal restrictions or other events beyond
its reasonable control.

 

13.2

However, if due to force majeure DISTRIBUTOR is unable to place orders according
to Article 13.1 above, or make payments according to Article 3.4, for a period
of ninety (90) days, the id-Confirm shall have the right to terminate this
Agreement upon giving DISTRIBUTOR a thirty (30) day written termination notice.

 

14.

Non-Agency

 

14.1

DISTRIBUTOR shall not be deemed to be an agent of id-Confirm as a result of or
in any transaction under or relating to this Agreement and shall not in any way
pledge id-Confirm' credit or incur any obligations on behalf of id-Confirm.

 

15.

Notices

 

15.1

All notices to be given under this Agreement shall be sent by either email and
facsimile and confirmed by registered airmail, return receipt requested or
courier, and shall be addressed if to the DISTRIBUTOR to:

 

GEORGE MUHSCINA

 

BBD BEST BRANDS DISTRIBUTION LTD.

3rd BUCHAREST ST. L88b Bldg. Suite 7

 

CONSTANTA, ROMANIA

 

 

 

and, in the same manner, if to id-Confirm to:

 

id-Confirm

Mr. Rob Morrison

1800 Boulder Street, Suite 400

Denver, CO

80211

 

 

16.

Amendments

 

16.1

This Agreement may be amended only by instrument in writing signed by duly
authorized representatives of the parties. This Agreement cannot be transferred
or assigned by either party without the written consent of the other party and
any transfer or assignment in violation of this Article 16 shall be null and
void.

 



 

7

 


--------------------------------------------------------------------------------



 

 

17.

Governing Law and Dispute Resolution

 

17.1

This Agreement shall be governed by and construed in accordance with the laws of
the State of Colorado, U.S.A.

 

17.2

Any disputes arising under this Agreement shall be resolved in accordance with
the following provisions:

 

17.2.1

In the event that a dispute should arise among the parties with respect to the
interpretation and implementation of this Agreement or if the parties fail to
come to mutual agreement with respect to any decision that is to be mutually
agreed hereunder, each party agrees to use all reasonable efforts to solve such
dispute in negotiations, including, subject to the parties’ agreement at such
time, non-binding mediation.

 

17.2.2

In the event that a dispute resolution according to the foregoing is not
successful within thirty (30) days of institution of such negotiations, any
dispute, controversy or claim arising out of or relating to this Agreement or
breach hereof shall be finally settled under the Rules of Conciliation and
Arbitration of the International Chamber of Commerce by one or more arbitrators
appointed in accordance with said Rules. The arbitrators shall not be citizens
or residents of ROMANIA or the United States. The place of arbitration shall be
Denver, Colorado, U.S.A. The language of the arbitration shall be English. The
award shall be final and binding on the parties, and each party hereby waives to
the fullest extent permitted by law any right it may otherwise have under the
laws of any jurisdiction to any form of appeal.

 

18.

Language

 

18.1

This Agreement is executed in English. DISTRIBUTOR may translate it into ENGLISH
for the purpose of its approval by local authorities, if required; provided,
however, that in the interest of certainty, the English text will govern in the
event of any conflicts with the text.

 



 

8

 


--------------------------------------------------------------------------------



 

 

IN WITNESS WHEREOF, the authorized representatives of id-Confirm and DISTRIBUTOR
have executed this Agreement with the representatives personally warranting that
they each have the authority to bind the party they represent.

 

 

Attest:

BBD BEST BRANDS DISTRIBUTION

 

/s/ George Muhscina

By:

Mr. George Muhscina

 

(seal – Societatea Commerciala

Title:

Administrator

Constanta – BBD Best Brands

Distribution)

Date:

August 31 2005

 

 

Attest:

id-CONFIRM

 

/s/ Rob Morrison

By:

Mr. Rob Morrison

 

Title:

Administrator

 

Date:

August 31 2005

 

 

9

 

 

 